Citation Nr: 1627713	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  09-16 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for headaches, claimed residual of a broken nose.

5.  Entitlement to service connection for tinnitus, claimed residual of a broken nose.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

In October 2012, the case was remanded to afford the Veteran his requested hearing.  In March 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In September 2013, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for a bilateral foot disorder, entitlement to service connection for a low back disorder, and entitlement to service connection for a deviated nasal septum claimed as a residual of a broken nose.  In the same decision, the Board denied entitlement to service connection for bilateral otitis externa, for head, nose and facial pain (claimed as residuals of a broken nose), for headaches (claimed as residual of a broken nose), for dizziness (claimed as residual of a broken nose), for tinnitus (claimed as residual of a broken nose), for sinusitis (claimed as residual of a broken nose), for sleep apnea (claimed as residual of a broken nose), for hypertension (claimed as secondary to sinusitis and sleep apnea), and for bilateral hearing loss (claimed as secondary to upper respiratory infections).  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2014 Order, the Court granted a September 2014 Joint Motion for Remand (JMR) which vacated the September 2013 Board decision with regard to the denial of entitlement to service connection for headaches and for tinnitus.  The claims of entitlement to service connection for bilateral otitis externa, for head, nose and facial pain, for dizziness, for sinusitis, for sleep apnea, for hypertension, and for bilateral hearing loss were expressly abandoned in the JMR.

In a statement dated in October 2014, the Veteran's representative requested that the Veteran be afforded a hearing at his local VA RO before a Travel Board .  It was noted that additional evidence would be presented in the form of the Veteran's testimony.  The Veteran has the right to one hearing on appeal.  38 C.F.R. §§ 20.700(a), 20.1507(b)(1) (2015) ("[O]nly one hearing before the Board will be conducted.").  As noted above, the Veteran has already had a hearing before the undersigned regarding the issues on appeal.  Therefore, the request for an additional hearing on the issues is denied.

In January 2015, the Board remanded the issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for a bilateral foot disorder, entitlement to service connection for a low back disorder, entitlement to service connection for a deviated nasal septum, entitlement to service connection for headaches, and entitlement to service connection for tinnitus, for further evidentiary development.

Subsequently, in a February 2016 rating decision, the RO granted service connection for deviated nasal septum effective July 16, 2009.  As this represents a full grant of the benefit sought on appeal, the issue of entitlement to service connection a deviated nasal septem, claimed residual of a broken nose, is no longer on appeal before the Board.

In January 2015, the Board referred an issue of unreimbursed medical expenses to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Concerning this, in a statement received in November 2011, the Veteran stated that he wanted reimbursement for an emergency room bill that VA refused to pay.  However, there is no indication that the AOJ has yet taken any action as to that issue.  Therefore, the issue of unreimbursed medical expenses is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a psychiatric disorder, a bilateral foot disorder and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current low back disorder is not related to service.

2.  There has been no demonstration by competent clinical, or competent and credible lay evidence, of a current diagnosis of any headache disorder at any time proximate to, or since, the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VA letter issued in July 2009 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

VA's duty to assist has also been satisfied in this case.  The Veteran's service treatment records and post-service private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In compliance with the Board's prior remands, the RO obtained the Veteran's updated VA treatment records from the Richmond VA Medical Center (VAMC) (October 2010 to April 2015) and the Salem VAMC (from June 1995 to April 1999).  In this regard, the Veteran provided a VA Form 21-4142 (Authorization and Consent to Release Information) requesting that VA obtain all records the Salem VAMC from 1977 to 2013.  In April 2015, the RO requested all available outpatient treatment records from January 1977 to April 1999; the Salem VAMC responded in October 2015 indicating that available medical records from March 1995 to April 1999 were mailed, and that no old records from 1977 to 1994 were located following a thorough search.  In a February 2015 letter, the RO also requested that the Veteran complete and return an enclosed VA Form 21-4142 for any health care provider to obtain treatment records.  The Veteran provided a VA Form 21-4142 for Charlottesville Community-Based Outpatient Clinic, Richmond VAMC, Psychological Health, and treatment records from that facility has been obtained in March 2015.

Pursuant to the Board's September 2013 and January 2015 remands, the Veteran was also provided a VA examination for the claimed psychiatric, low back and headache disorders in November and December 2015.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that these examinations are adequate to decide the merits of the claims because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA headache examination does not show current headache disorder.  In the absence of any current disability, any claim as to an inadequate VA examination is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Under these circumstances, the Board concludes that there has been substantial compliance with its prior remands with regard to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by a private attorney.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's symptoms and any relationship between his claimed disabilities and service.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Additionally, chronic diseases, such as arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

Low Back Disorder

The Veteran contends that he has a low back disability related to service.  Specifically, he claims that his back pain stems from an incident in service when he had to pick up a foot locker in January 1961.  During the March 2013 Board hearing, the Veteran testified that he bent over to pick up his foot locker and "one of [the] big wall lockers fell over and cracked me right across the back".  He stated when he went to the doctor for his back pain, he was told that his back had been hurt in such a way that it would hurt him more and more as he got older and arthritis would come into it; he was put on no duty for two weeks.

Service treatment records show that in January 1961, the Veteran was seen at Fort Bliss dispensary with a chief complaint of "sore back after picking up foot locker."  His June 1961 separation examination report is negative for any low back condition, and clinical evaluation of his spine was normal.

After separation from service, an October 1980 VA treatment record show the Veteran's complaint of L-3 low back pain.  Objectively, he had good range of motion in the low back and there were no neurologic findings or no gross asymmetry.  The assessment was recurrent low back pain, soft tissue type.  Radiographic report revealed mild degenerative joint disease involving lower lumbar spine at levels L3, 4 and 5.  There was no evidence of spondylolisthesis.  The sacroiliac joints were normal.  Otherwise, VA treatment records are silent for any low back complaints or findings.

A November 2015 VA examination report noted a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran reported "[m]ost times when I'm setting (sic) still, I have no back pain.  But once I start moving around, it starts hurting."  The Veteran's wife, who accompanied him to the examination, stated that the Veteran had off and on back pain since they were married 52 years ago.  She also mentioned that he was only 197 lbs. back then and still had back pain.

Based on review of the Veteran's claims file, the examiner provided an opinion that after interviewing and examining the Veteran, including his wife's lay statements, and reviewing all pertinent medical records, "the Veteran's diagnosed low back condition is less likely as not (less than 50% probability) related to military service."  In support of this opinion, the examiner provided the following rationale:

Based on clinical and radiographic findings for this examination, this examiner has diagnosed the Veteran with degenerative arthritis of his lumbar spine.  This is a condition related to chronic wear and tear as well as aging and genetic predisposition as well.  For this particular gentleman, his weight likely contributes to this condition.  He has had steady weigh gain from the time he was discharged from service.  Review of the STR [(service treatment records)] and post service records do not support that the degenerative arthritis of the spine is related to any event, specifically a complaint of a sore back in January 1961, during military service.

Based on a thorough review of the evidence of record, the Board finds that a preponderance of the evidence is against a grant of service connection for a low back disorder.

The medical evidence of record shows that the Veteran is currently diagnosed with degenerative arthritis of the lumbar spine.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, despite the documentation of back treatment in service, the evidence does not support a finding that there is a nexus between the Veteran's current back pathology and the back complaints in service.  In this regard, there has been no clinical finding that the Veteran's currently diagnosed lumbar arthritis represents residuals from the back complaints in service or the claimed in-service incident in January 1961, in light of the November 2015 VA examiner's findings and opinion.

To that effect, the November 2015 VA examiner reviewed the January 1961 service treatment record and noted that no diagnosis was recorded; however, heat was recommended as a treatment, which is considered conservative treatment.  The examiner further noted scrutiny of the service treatment records revealed no further episodes related to back complaints and do not support a chronic back condition during service.

The Board finds that the medical opinion provided by the November 2015 examiner is based on a thorough review of the record and the history reported by the Veteran, and is supported by an adequate rationale, and therefore the Board attaches significant probative value to the opinion as to whether the Veteran currently has any residuals of the back complaints in service.  The Board therefore concludes that the evidence of record is not supportive of a finding that the Veteran has any current low back disorder caused by his service, including the in-service back complaint in 1961.

The Veteran has presented his own lay statements in support of his contention that he has experienced recurrent back pain since service.  His statements are competent evidence as to the continuity of symptoms he experienced during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, given documentations of intermittent back pain, at least since October 1980, the Board has no reason to disbelieve the Veteran's reports of back pain since his time in service.

However, to the extent that the Veteran asserts that he currently has residuals from any low back condition or incident in service, the Board finds that as a layman, his statements are not competent evidence on the etiology of this disorder.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that whether the Veteran's in-service incident led to his current low back pathology, degenerative arthritis of the lumbar spine, is not readily identifiable as it may have been caused by other factors.  The etiology issue therefore does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion in this matter.  Moreover, substantial weight is given to the opinion of the November 2015 VA examiner who is a physician.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  There is no medical evidence of record showing that the Veteran currently has residuals from an injury or incident during military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Headaches

The Veteran contends that he has headaches that are related to his military service.  Specifically, he contends that his headaches are due to an in-service assault.  After a careful review of the record, the Board concludes that the record is without sufficient evidence supportive of a finding that the Veteran currently has a headache disorder that is related to his military service.

The presence of a headache disorder is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in July 2009.  The record contains VA treatment records dated from the 1980s to December 2015 and these records do not show any diagnosis of a headache disorder.  They show that in an October 2014 VA tele-healthcare note, the Veteran denied a history of "headaches, new or worsening."  In a December 2013 VA medicine inpatient note and a March 2012 VA ENT clinic note, the Veteran denied any headaches; he complained of headaches in an April 2015 VA physical therapy consultation report.  

However, since there is no confirmed diagnosis of a chronic headache disorder, the Board cannot conclude that any such disorder is currently present.  To that effect, VA examinations were conducted in July 2010 and November 2015 in connection with this claim.  At the July 2010 VA examination, the Veteran reported headaches due to deviated septum.  He reported that he was knocked out in service.  The Veteran reported having sinus pressure headaches when he had sinusitis.  It was noted the course since onset has been intermittent with remissions, and the attacks were not prostrating.  A September 2009 computerized tomography (CT) scan of the head revealed no acute intracranial pathology.  The diagnosis was sinus pressure headaches, not due to a neurologic problem.  Although the September 2014 JMR found that the July 2010 VA medical opinion was not adequate because the opinion appeared conclusory, the clinical findings and the diagnosis made during the July 2010 VA examination still holds probative value.

Furthermore, the November 2015 VA examiner, after the Veteran's entire claims file, opined that there are no objective findings to support a diagnosis of a current headache disorder.  Indeed, during the November 2015 VA examination, the Veteran and his wife reported that they did not recall any diagnosis of a headache condition or any visits to a neurologist.  The Veteran reported no medication use specifically for a headache although he took occasional doses of Tylenol and Ibuprofen for general aches and pains.  He stated "most of the time the headache begins at my nose, then it moves to the right side of my head through my eye.  Sometimes my whole face and teeth hurt.  I used to get headaches every day of my life, but they're better and I get them only every couple of days."  The examiner stated that examination of post service records also did not reveal a headache condition.  Specifically, the record was silent for headache condition until September 2009 when a head CT was ordered for indication of "new headaches," and the head CT was normal.  It was also noted that during the examination, the Veteran and his wife both stated that there had never been a diagnosis of a headache condition.  Finally, clinical findings at the examination revealed no current headache disorder.

The Veteran contends that he experiences intermittent headaches which he attributes to his service-connected deviated septum.  Although he is competent to report pain symptoms, the November 2015 VA examiner stated that the Veteran did not report any physical signs or symptoms, past or current diagnosis, consistent with a chronic headache disorder.  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Personal knowledge is that which is perceived through the use of the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a neurological disorder is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability is present now or was during service.  To this extent, the Veteran's statements are not competent evidence of medical diagnosis of a headache disorder.

In this regard, a symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the reported headaches has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, head pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The competent opinions of record as to whether the Veteran has any current headache disorder are negative to his claim.  The Board notes that the conclusion of the November 2015 VA examiner is based on a thorough review of the Veteran's claims file, and is consistent with the other medical evidence of record.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

The Board recognizes service treatment records show that the Veteran complained of headaches in November 1960, with a diagnosis of common cold.  He also complained of dizziness and severe headaches in December 1960, but there was no diagnosis of a headache disorder.  In his June 1961 report of medical history, he answered yes to having symptoms such as frequent or severe headache.  Mild headaches and dizziness, n/s was noted.  However, regarding these notations of headaches in service, the November 2015 VA examiner concluded that "[s]crutiny of the service treatment records revealed no chronic or episodic headaches."  The examiner explained that although the separation physical examination showed that the Veteran reported headaches the physician reported no headache condition and that the Veteran had a normal neurologic examination at that time.

As to the Veteran's contention that his headaches are related to his service-connected deviated septum, the November 2015 examiner noted that the record did not support a finding that any episodic headache is related to an in-service assault nor is history of a broken nose aggravates the Veteran's episodic headaches.  Rather, the examiner pointed out that the Veteran has been diagnosed with obstructive sleep apnea and headaches are a frequently reported complaint of patients diagnosed with obstructive sleep apnea.  

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for headaches has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for headaches is not warranted.


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for headaches is denied.


REMAND

Regarding the Veteran's claim for service connection for a psychiatric disorder, the current medical evidence of record shows various psychiatric diagnoses.  Specifically, Dr. S. gave DSM-IV diagnoses of depressive disorder, NOS; panic attacks without agoraphobia; anxiety disorder, NOS, with elements of an obsessive compulsive disorder and PTSD; paraphilia, NOS; and rule out PTSD.  However, the December 2015 VA examiner provided an opinion that the Veteran presently does not meet DSM-5 diagnostic criteria for any psychiatric disorder and his depressive symptoms are mild in nature.  

The requirement for a current disability can be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, the Veteran brought his claim in February 2008.  Although the VA examiner in December 2015 stated that the Veteran does not currently have a psychiatric disorder, he did not offer an opinion as to whether a psychiatric disorder was present at any time since the claim was filed in February 2008.  Accordingly, an addendum opinion is required.   

In September 2013 and January 2015, the Board remanded the issue of entitlement to service connection for bilateral foot disorder so that the Veteran be afforded a VA medical examination regarding the claim.  However, the Veteran has not yet been scheduled for an examination with regard to this claim.  As such, the Board finds that there has not been compliance with its September 2013 and January 2015 remands and a remand of the claim is necessary to comply with the Board's previous remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).

In January 2015, the Board also remanded the issue of service connection for tinnitus to afford the Veteran an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Subsequently, the Veteran was provided a VA audiology examination in November 2015.  During that examination, the Veteran reported onset of his tinnitus was while in the Air Force when "breaking sound barriers."  The examiner gave an opinion that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss and is less likely than not caused by or a result of military noise exposure.  However, in reaching this opinion, the examiner stated that the Veteran did not attribute onset of tinnitus to an in-service assault or broken nose.  However, this statement is incorrect.  Therefore, the November 2015 VA examination is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  As a result, the Board finds that an addendum opinion must be provided with respect to the etiology of the Veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran, dated from December 2015 to the present, from the VA Medical Center (VAMC) in Richmond, Virginia, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any current bilateral foot disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral foot disorder is related to the Veteran's military service.  The examiner's opinion should address the October 1960 foot treatment.

3.  Thereafter, request a supplemental medical opinion from the VA examiner who conducted the November 2015 VA audiology examination, if available, to determine the etiology of any diagnosed tinnitus disorder.  If the November 2015 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus disorder is due to service, to include the in service assault and broken nose; or either proximately caused by or aggravated by his service-connected deviated septum.

Aggravation is defined as permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinions expressed.

4.  The RO should request a supplemental opinion from the VA examiner who performed the December 2015 VA psychiatric examination.  The examiner should address whether a psychiatric disorder has been present at any time since the claim was filed in February 2008.  If a disorder was present, the examiner is request to offer an opinion as to whether it is related to service.  If the examiner finds that a psychiatric disorder was not present at any time since February 2008, the examiner should explain why he or she disagrees with any other psychiatric diagnosis that is of record.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


